FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 8, 2016

                                     No. 04-16-00535-CV

                          SAN ANTONIO RIVER AUTHORITY,
                                    Appellant

                                               v.

            AUSTIN BRIDGE & ROAD, L.P. AND HAYWARD BAKER INC.,
                                Appellee-s

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 15-12-23406-CV
                     The Honorable Camile G. Dubose, Judge Presiding

                                        ORDER
In this court’s order of October 21, 2016, appellate deadlines in this case were suspended until
December 5, 2016, allowing for a disposition to be filed within (30) days of the date of
mediation. On December 5, 2016, the appellant filed an unopposed motion requesting that the
deadline suspension be extended until December 21, 2016, to conduct scheduled mediation. No
further extensions of time will be considered or granted without proof of extraordinary
circumstances.

     The request is granted. Appellate deadlines in this case are hereby suspended until
December 21, 2016.

       It is so ORDERED on December 8, 2016.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court